221 S.E.2d 839 (1976)
28 N.C. App. 471
In the Matter of the IMPRISONMENT OF Walter Lewis STEVENS, Jr.
No. 7510SC731.
Court of Appeals of North Carolina.
February 4, 1976.
*840 Atty. Gen. Rufus L. Edmisten by Sp. Deputy Atty. Gen. Jacob L. Safron, and Associate Attorney Jack Cozort, Raleigh, for State appellant.
George R. Barrett, Raleigh, for respondent-appellee.
MORRIS, Judge.
The State contends that the Superior Court did not have jurisdiction over the matters raised in the petitioner's writ of habeas corpus. We agree.
The writ of habeas corpus is critically significant to American jurisprudence and as such must be considered a ". . . precious safeguard of personal liberty. . . ." 39 C.J.S. Habeas Corpus § 1, p. 424. Moreover, in view of its importance historically and legally, the writ has been designed as an effective means of obtaining ". . . a speedy release of persons who are illegally deprived of their liberty or illegally detained. . . ." 39 Am. Jur.2d, Habeas Corpus, § 1, p. 179.
Though obviously essential to the maintenance of civil liberty, the writ is not unlimited in its jurisdictional scope, utility and function. "It is essentially a writ of inquiry, and is granted to test the right under which a person is detained." 39 Am. Jur.2d, Habeas Corpus, § 1, p. 179. However, the writ is not appropriately ". . . a substitute for appeal". In re Burton, 257 N.C. 534, 541, 126 S.E.2d 581 (1962). Rather, the writ is considered an extraordinary process and jurisdictional mechanism under which ". . . the sole question for determination. . . is whether [the] petitioner is then being unlawfully restrained of his liberty. . . . The only questions open to inquiry are whether on the record the court which imposed the sentence had jurisdiction of the matter or had exceeded its powers." Id. at 540, 126 S.E.2d at 586. Also see G.S. 17-4(2) and G.S. 17-33. Our Legislature, furthermore, has clarified the scope of a court's habeas corpus jurisdiction to include those instances "[w]here, though the original imprisonment was lawful, yet by some act, omission or event, which has taken place afterwards, the party has become entitled to be discharged." G.S. 17-33(2).
Here, defendant is unsatisfied with an essentially administrative determination whereby his correctional status was affected adversely. Without doubt, this revision of his status from an honor grade to the lesser "A" grade, diminished his prospect for an early release; but this, standing by itself, raises no habeas corpus question. As Justice Sharp (now C.J.) has stated, "[t]he writ [of habeas corpus] is not available *841 to test a prisoner's right to be released at some future time." Jernigan v. State, 279 N.C. 556, 559, 184 S.E.2d 259, 262 (1971). In practical terms, the questions of grade of conduct, privileges, disciplinary action and commendations ". . . are strictly administrative and not judicial [matters]." State v. Garris, 265 N.C. 711, 712, 144 S.E.2d 901, 902 (1965). Thus, the difficult problems of when a person should be released and under what circumstances turn on analysis of internal correctional policy, and rightfully lie within the sole administrative jurisdiction of our State governmental departments, and are not, barring a clear instance of constitutional infirmity, subjects appropriate for judicial scrutiny. Goble v. Bounds, 281 N.C. 307, 312, 188 S.E.2d 347 (1972). In this case, the Superior Court incorrectly applied the law with respect to habeas corpus, and its decision is, therefore, without binding effect.
Reversed.
BROCK, C. J., and BRITT, J., concur.